Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pre-amendment filed on 8/20/20 has been fully considered and made of record in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020 was filed before the mailing date of the Non-final rejection on 9/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5. 	The formal drawings filed on 8/20/20 have been approved by the examiner.

Specification
6. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ LEAD HAVING A SIDE SURFACE WITH A PLURALITY OF RECESS AREAS ”.
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 1-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga et al. (US 2014/0284784) in view of Hiroaki et al. (JP 2003-332512) and Rogers (US 4,460,917).
 	With respect to Claims 1, Yasunaga discloses a first lead 100, 110, 111 and a first semiconductor element 410 or 420.  A sealing resin 700 covering at least a portion of each of the first lead 100, 110, 111 1and the first semiconductor element 410 or 420.  The first lead 110, 111 includes a first lead first portion that has a first lead obverse surface 112 on which the first semiconductor element 410 or 420 is mounted.  A first lead reverse surface opposite to the first lead obverse surface 112.  A first lead first surface located between the first lead obverse surface 112 and the first lead reverse surface in a thickness direction in which the first lead obverse surface and the first lead 
 	Yasunaga fails to disclose a plurality of protruding areas and a plurality of recessed areas arranged alternately as viewed in the thickness direction on the first lead first surface.  However, Hiroaki discloses a plurality of protruding areas 8 and a plurality of recessed areas arranged alternately as viewed in the thickness direction on the first lead first surface for lead 3 (see paragraphs 12 -18; Figs. 9 and 10).  Thus, Yasunaga and Hiroaki have substantially the same environment of a chip mounted on die pad of a lead or terminal that is encapsulated by a sealing resin.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate a plurality of protrusions and recesses in the side surface of the lead of Yasunaga, since the plurality of protrusions and recesses would facilitate suppressing the peeling between the resin and the lead frame due to the stress generated in the encapsulating resin process and preventing the generation of cracks due to the peeling as taught by Hiroaki.
 	With respect to Claim 2, Yasunaga discloses a supporting member 210 to which the first lead reverse surface of the first lead is fixed (see Figs. 6-10).
 	With respect to Claim 3, Yasunaga discloses wherein the sealing resin 700 has a resin obverse surface facing a same side as the first lead obverse surface does.  A resin reverse surface facing a same side as the first lead reverse surface does.  A resin first surface located between the resin obverse surface and the resin reverse surface in 
 	With respect to Claim 4, Yasunaga discloses wherein the first lead first surface is closest to the resin first surface among surfaces of the first lead (see Figs. 1 and 6-10).
 	With respect to Claim 5, Yasunaga discloses wherein the lead is provided in an area avoiding a first area that is surrounded by the first lead first surface, the resin first surface, and a pair of first virtual lines that extend along a first direction from respective ends of the first lead first surface to the resin first surface as viewed in the thickness direction (see Figs. 1 and 6-10).
 	With respect to Claim 6, Yasunaga discloses wherein the sealing resin has a resin first recess 720 that is recessed from the resin first surface toward the first lead first surface as viewed in the thickness direction (see Fig. 2).
 	With respect to Claim 7, Yasunaga discloses wherein the resin first recess 720 surrounds the first area, together with the first lead first surface, the resin first surface, and the pair of first virtual lines, as viewed in the thickness direction (see Figs. 1, 2, and 6-10).
 	With respect to Claim 8, Yasunaga discloses wherein the supporting member 200 has a supporting member obverse surface facing a same side as the first lead obverse surface does and to which the first lead reverse surface is fixed.  A supporting member reverse surface facing a side opposite from the supporting member obverse surface.  A supporting member first surface located between the supporting member obverse surface and the supporting member reverse surface in the thickness direction, 
 	With respect to Claim 9, Hiroaki discloses wherein the first lead first surface has a first surface first area (i.e. the recess portion) and a first surface second area (i.e. protrusion portion) that are adjacent to each other in a thickness direction, and the first surface first area is rougher than the first surface second area (see Figs. 9, 14, and 16).
 	With respect to Claim 10, Yasunaga discloses wherein the first surface first area is located closer to the first lead obverse surface than is the first surface second area (see Figs. 1 and 2).
 	With respect to Claim 15, Yasunaga discloses a second semiconductor element for controlling the first semiconductor element; and a second lead on which the second semiconductor element is mounted, wherein a voltage applied to the first lead is higher than a voltage applied to the second lead (see paragraphs 89 and 106).
 	With respect to Claim 16, Yasunaga discloses wherein the second lead has a second lead first portion on which the second semiconductor element is mounted.  The second lead first portion is offset from the first lead first portion in the thickness direction toward a side that the first lead obverse surface faces (see Figs. 6-10)
 	With respect to Claim 17, Yasunaga discloses wherein the first lead and the second lead are separated apart from each other in a second direction that is perpendicular to both of the thickness direction and the first direction, the first lead has a first lead second portion protruding from the sealing resin to a side opposite from the second lead in the second direction, and the second lead has a second lead second 
 	With respect to Claim 18, Yasunaga- Hiroaki discloses the claimed invention except for a mount member on which the semiconductor device is mounted; an interposing member interposed between the supporting member of the semiconductor device and the mount member; and a fixing member that fixes the semiconductor device and the mount member with the interposing member therebetween.  However, it is well known in the semiconductor industry to mount the device of Yasunaga-Hiroaki to a mount member 16 on which the semiconductor device 10b is mounted.  An interposing member 17b interposed between the supporting member 13 of the semiconductor device 17b and the mount member 16.  A fixing member 14c, 18a that fixes the semiconductor device and the mount member with the interposing member therebetween as evident by Rogers (see Figs. 2B and 3).  

Allowable Subject Matter
10.    Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 in claim 11.
 	A radius of curvature of each of the protruding areas is smaller than a radius of curvature of each of the recessed areas in claim 13.
 	The plurality of protruding areas and the plurality of recessed areas are provided across an entirety of the first lead first surface in a thickness direction in claim 14.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
12. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone
number for the organization where this application or proceeding is assigned is 571 -273- 8300.

 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.
AC/September 10, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897